Case 0:20-cv-62496-MGC Document 83 Entered on FLSD Docket 04/27/2021 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             Case No. 20-62496-Civ-COOKE/HUNT

  HAYWARD INDUSTRIES, INC,

         Plaintiff,

  vs.

  FLORIDA SUNSEEKER,
  JRDEACON LLC, SUNSEEKER LED LLC,
  and JEFFREY DEACON,

        Defendants.
  ___________________________________/

                 FINAL JUDGMENT AND PERMANENT INJUNCTION

         WHEREAS, the parties in the above-captioned matter, Plaintiff Hayward Industries,

  Inc., (“Hayward”) and Defendants Florida Sunseeker, JRDeacon LLC, Sunseeker LED LLC,

  and Jeffrey Deacon (collectively, “the Sunseeker Defendants”), have agreed to terms and

  conditions representing a negotiated settlement of this action and have set forth those terms

  and conditions in a private settlement agreement (“Settlement Agreement”). Now the parties,

  by their respective undersigned attorneys, consent to this Consent Judgment and Permanent

  Injunction, to its prompt entry by the Court, and to each and every provision, order, and

  decree contained herein.

         WHEREAS, Hayward owns common law rights in, and federal registrations for, the

  following trademarks: HAYWARD® ASTROLITE®, and COLORLOGIC® (collectively

  “Hayward Marks”). Hayward uses the Hayward Marks, alone and in various combinations,

  on and in connection with the sale of pool and spa lights.

         WHEREAS, Hayward has alleged in this litigation that the Sunseeker Defendants

  have falsely advertised, marketed, and sold various pool and spa lights under, or in connection
Case 0:20-cv-62496-MGC Document 83 Entered on FLSD Docket 04/27/2021 Page 2 of 7



  with, the Hayward Marks that are not genuine or authorized Hayward products but instead

  are materially altered with unauthorized parts (such as unauthorized LED lights) and are

  thus counterfeit or otherwise infringing (hereafter, the “Accused Products”). The Accused

  Products compete directly with Hayward’s ASTROLITE and COLORLOGIC pool and spa

  lights.

            WHEREAS, Hayward filed a complaint on December 3, 2019, in the District of New

  Jersey and then amended the complaint on February 24, 2020, asserting claims against the

  Sunseeker Defendants under Sections 32 and 43(a) of the Lanham Act (15 U.S.C. §§ 1114

  and 1125(a)), as well as related state and common law claims, based on allegations of false

  advertising, trademark infringement, counterfeiting, passing off, false designation of origin,

  and unfair competition.

            WHEREAS, the parties agreed to transfer this action to the Southern District of

  Florida, and the case was so transferred on or about December 7, 2020.

         WHEREAS, the parties have agreed to resolve their claims without the need for
  further litigation.

         WHEREAS, the Sunseeker Defendants, by their attorneys, have consented to entry
  of this Consent Judgment without trial or adjudication of any issue of fact or law and to
  waive any appeals.

            WHEREAS, Hayward’s intent in settling this matter via the Consent Judgment is to

  remediate harms allegedly resulting from the alleged unlawful conduct of the Sunseeker

  Defendants;

            NOW THEREFORE, without trial or adjudication of issues of fact or law and upon

  consent of the Sunseeker Defendants, the Court finds that there is good and sufficient cause

  to enter this Consent Judgment, and that it is therefore ORDERED and ADJUDGED as

  follows:
Case 0:20-cv-62496-MGC Document 83 Entered on FLSD Docket 04/27/2021 Page 3 of 7



                1.     This Court has jurisdiction over the subject matter of this action

  pursuant to 28 U.S.C. 1331, 1367, and 1338. The Court also has jurisdiction over the

  Sunseeker Defendants, which reside in this District. Venue is appropriate in this District

  pursuant to 28 U.S.C. 1391. The amended complaint states one or more claims upon which

  relief may be granted against the Sunseeker Defendants.

                2.     This Consent Judgment constitutes a “consent decree” enjoining the

  Sunseeker Defendants from the described activity in this Consent Judgment and in the

  Settlement Agreement.

                3.     All claims are DISMISSED with prejudice.

                4.     Pursuant to a private settlement agreement between the parties, the

  Sunseeker Defendants are required to pay Hayward certain sums representing Hayward’s

  damages and legal fees. To the extent that the Sunseeker Defendants default on their

  payment obligations, the dismissal with prejudice will be retracted and the case will be re-

  instituted.

                5.     Immediately upon entry of this Consent Judgment and Permanent

  Injunction, the Sunseeker Defendants, and any other persons and entities acting in privity

  with them, shall cease any advertising, marketing, promotion, display, and/or sale of the

  Accused Products.     Also, within seven (7) days of entry of this Consent Judgment and

  Permanent Injunction, the Sunseeker Defendants shall delete, destroy, remove, and/or take

  down (or cause third parties to delete, destroy, remove, and/or take down) all advertising,

  marketing, promotional, informational, and sales materials appearing in any in any print

  materials; point-of-purchase displays; radio and television ads; brick-and-mortar stores; and

  any online, ecommerce, and social media platforms (including, but not limited to,

  Amazon.com, eBay.com, Yelp, Angie’s List, Wikipedia, YouTube, Facebook, Instagram,
Case 0:20-cv-62496-MGC Document 83 Entered on FLSD Docket 04/27/2021 Page 4 of 7



  LinkedIn, Twitter, and the Sunseeker Defendants’ own websites, including, but not limited

  to, www.florida-sunseeker.com); and in any other venues, forums, distribution channels and

  media in which the Accused Products sold by the Sunseeker Defendants have been or could

  be advertised, marketed, promoted, displayed, and/or sold (collectively, “Advertising and

  Sales Platforms”), that violate, in letter or spirit, any of the terms set forth in the Settlement

  Agreement and this Consent Judgment.

         6.      The Sunseeker Defendants shall not knowingly permit third parties to

  advertise, market, or sell Accused Products in any way that would violate the terms set forth

  in the Settlement Agreement and this Consent Judgment and Permanent Injunction. If the

  Sunseeker Defendants have any affiliation with, or control over, such third parties, the

  Sunseeker Defendants shall direct such third parties to immediately comply with the terms

  set forth in the Settlement Agreement and this Consent Judgment.               If the Sunseeker

  Defendants do not have any affiliation with, or control over, the third parties, then the

  Sunseeker Defendants shall use commercially reasonable efforts to remediate the violation.

         7.      The Sunseeker Defendants shall not use the term “Hayward” or any of the

  Hayward Marks on any products it sells, or in any advertising, marketing, promotional,

  informational, and sales materials appearing in any Advertising and Sales Platforms, except

  as expressly permitted under this Consent Judgment. The Sunseeker Defendants shall not in

  any way state, imply, nor suggest any affiliation with, sponsorship by, nor authorization from

  Hayward. Notwithstanding the foregoing, nothing herein shall prohibit or prevent the

  Sunseeker Defendants from truthfully comparing certain products they sell (other than the

  Accused Products) with any Hayward products and or otherwise truthfully advertising that

  certain products they sell are being compatible with, or replacements for, Hayward’s products

  or components of Hayward’s products. To further avoid any confusion, the Sunseeker
Case 0:20-cv-62496-MGC Document 83 Entered on FLSD Docket 04/27/2021 Page 5 of 7



  Defendants shall include the following disclaimer in all advertising, marketing, promotional,

  instructional, and sales materials (including on webpages and in Advertising and Sales

  Platforms) associated with any products that the Sunseeker Defendants sell to the extent that

  such products are intended to be used with, or as replacements for, genuine or approved

  Hayward products and components thereof:

                THIS PRODUCT IS NOT A GENUINE HAYWARD® [name or description
         of product] AND IS NOT CERTIFIED NOR AUTHORIZED BY
         HAYWARD INDUSTRIES.         HAYWARD INDUSTRIES HAS NO
         AFFILIATION WITH [Florida Sunseeker or other company selling the
         product] AND DOES NOT WARRANTY OR GUARANTY THIS
         PRODUCT.

              HAYWARD®, ASTROLITE®, and COLORLOGIC® ARE
         TRADEMARKS THAT ARE EXCLUSIVELY OWNED BY HAYWARD
         INDUSTRIES, AND [Florida Sunseeker or other seller] MAKES NO
         CLAIMS AS TO OWNERSHIP OR LICENSE OF THOSE MARKS.

  The disclaimer must appear in all capital letters and in clear, legible typeface that is bolded or

  otherwise more prominent in size, color, and appearance than surrounding text.

         8.      The Sunseeker Defendants, and Mr. Deacon in particular, shall not use any

  existing, or create any new, entities (whether shell companies, holding companies, limited

  liability companies, corporations, partnerships, or any other form of corporate organization)

  to advertise, market, and/or sell the Accused Products or otherwise to evade the terms and

  conditions of the Settlement Agreement and this Consent Judgment and Permanent

  Injunction.

         9.      The Sunseeker Defendants agree and acknowledge that the Hayward Marks

  are owned exclusively by Hayward, that Hayward owns all right and title to the Hayward

  Marks, and that the Hayward Marks are duly registered, valid, and/or enforceable. The

  Sunseeker Defendants further agree and acknowledge that it has no license or any other

  rights, legal or equitable, to use the Hayward Marks in any way except as expressly permitted
Case 0:20-cv-62496-MGC Document 83 Entered on FLSD Docket 04/27/2021 Page 6 of 7



  in this Agreement and in the Consent Judgment. Consistent with this acknowledgement, the

  Sunseeker Defendants will not challenge, and will not assist others in challenging, Hayward’s

  exclusive use and ownership of the Hayward Marks or the validity of the Hayward Marks.

           10.   Because further violation of Hayward’s intellectual property rights, this

  Agreement, and/or the Consent Judgment and Permanent Injunction may be hard to

  calculate, liquidated damages are in order. The parties agree that, if any of the Sunseeker

  Defendants breaches this Agreement or the Consent Judgment, then the Sunseeker

  Defendants shall disgorge to Hayward any and all profits it made from the infringing products

  plus Hayward’s legal fees and costs associated with enforcing the Consent Judgment.

           11.   Mr. Deacon shall be personally liable for any damages and any violation of

  this Consent Judgment.

           12.   Compliance with this Consent Judgment and Permanent Injunction may be

  enforced by Hayward and its successors in interest or assigns.

           13.   Each party shall pay its own attorneys’ fees and costs that have accrued on or

  before the execution of this Consent Judgment and Permanent Injunction.

           14.   This Court shall retain jurisdiction over this Consent Judgment and Permanent

  Injunction, and any applications with regard to enforcement of it shall be directed to this

  Court.

           The agreement described in the foregoing paragraphs shall take effect immediately

  upon entry of this Order by the Court. Accordingly, the Clerk shall CLOSE this case. All

  pending motions, if any, are DENIED as moot.
Case 0:20-cv-62496-MGC Document 83 Entered on FLSD Docket 04/27/2021 Page 7 of 7



  DONE and ORDERED in chambers, Miami, Florida, this 26th day of April 2021.




  Copies furnished to:
  Patrick M. Hunt, U.S. Magistrate Judge
  Counsel of record
